DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
The claim set filed on 17 June 2020 which includes pending claims 1-6 and 8-15 has been considered on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-6 and 8-15 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant, regards as the invention. The claims dependent on an indefinite claim is indefinite at least by virtue of incorporating the limitations of the indefinite claim. 
Claim 1 recites “the test container”. There is insufficient antecedent basis for the term in the claim. 
Claim 2 recites “imaging with the camera said arranging said biological sample in said location of said container above and not in contact with said test medium in said container”. It is unclear what imaging said arranging said biological sample is limited to. For purposes of compact prosecution, the limitation is read as the following: imaging the test medium or the biological sample in the location of the container above and not in contact with the test medium using a camera. 
Claims 14 and 11 recites “the top surface”. There is insufficient antecedent basis for the term in the claim. 
Claim 8 recites “the test container”. There is insufficient antecedent basis for the term in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to contain a reference to a claim previously set forth, see MPEP 608.01(n). The U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of pre-AIA  35 U.S.C. 112, 4th paragraph, are related to matters of form, non-compliance with pre-AIA  35 U.S.C. 112, 4th paragraph, renders the claim unpatentable just as non-compliance with other paragraphs of 35 U.S.C. 112 would, see Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92, 79 USPQ2d 1583, 1589-90 (Fed. Cir. 2006).
Claims 9 and 10 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which the claim depends because claim 9 and claim 10 recite a respective method step for an intended use of the apparatus without imposing any further structural limitation in the apparatus of claim 8. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christian et al (WO 2016/160962).
Regarding claim 8, Christian teaches a centrifugation apparatus (referred to as a centrifuge 1 in [0012]) suitable for centrifuging biological samples, the apparatus comprising: 
a centrifuge sample holder (referred to as modified sample holder in [0041]) having a camera (referred to as an imagining system 2 in [0017])(see also [0005], which recites “a centrifuge having an onboard imaging system”); 
the centrifuge sample holder comprising a recess (referred to as a modified bucket 43b in [0041]) arranged for receiving a transparent container (referred to as transparent calibrated receiving tube in [0041]) comprising a test medium (referred to as a core sample 29 in [0041]) such that the test container has a fixed relationship with the camera  (which is read as arranged in a connected relation with the camera) wherein the (onboard) camera is arranged to image a portion of the container comprising said test medium when said container is received in said recess (see [0058], which recites “the image sensor is operable to capture the images of the respective sample holders” and [0033], which recites “[c]entrifugal acceleration of the reservoir core samples 29 may throw the oil 30 into the calibrated receiving tubes of the sample holders. As the reservoir core samples 29 are being spun 11, the light source 7 may illuminate the calibrated receiving tubes of the sample holders via the windows 31 of the buckets 3b for viewing the images 26a-c thereof by the relay mirrors 15. The viewed images 26a-c may be reflected by the relay mirrors 15 from a downward direction to a radial direction along the optical cavities and openings 24o of the relay housing 12, through the transparent panes 24, along the optical passages of the optics housing 13, and through the camera lenses 17 to the array mirror 18”); 
the camera being arranged for imaging a mixing of said test medium (i.e. fluid, see [0012]) with a sample (reservoir core sample) (regarding the limitation biological, the material worked upon a device doesn’t limit apparatus claims, see MPEP 2115) (see [0012], which recites “[d]ata from the test may include images or measurements of the reservoir core samples and/or of the fluid, and such images or measurements may be made over time”) while the container is centrifuged (see also [0079], which recites “[a] method of conducting a centrifuge test, comprising: spinning a reservoir core sample in a sample holder of a rotor, wherein an imaging system is torsionally connected to the rotor; and collecting image data of the sample holder with the imaging system while spinning”). Regarding the phrase “the biological sample arranged prior to centrifuging the container in a location of said container above and not in contact with said test medium in said container”, the phrase regards a method of use of the device and isn’t considered to limit any structure of the device as claimed. 
Regarding claim 9, Christian teaches the apparatus of claim 8. 
Regarding the phrase “the camera is arranged for imaging said biological sample being arranged in said location of said container above and not in contact with said test medium in said container”, the phrase regards a method of use of the device and isn’t considered to limit any structure of the device. 
Regarding claim 10, Christian teaches the apparatus of claim 8. 
Regarding the phrase the camera is arranged for imaging said test medium in said container before said biological sample being arranged in said location of said container above and not in contact with said test medium in said container regards a method of use of the device and isn’t considered to limit any structure of the device. 
Regarding claim 11, Christian teaches the apparatus of claim 8, wherein the camera is arranged for also imaging the top surface of the test medium while centrifuging the sample holder (see [0079], which recites “[a] method of conducting a centrifuge test, comprising: spinning a reservoir core sample in a sample holder of a rotor, wherein an imaging system is torsionally connected to the rotor; and collecting image data of the sample holder with the imaging system while spinning”). 
Regarding claim 12, Christian teaches apparatus of claim 8, comprising a mirror (referred to as a relay mirrors 15 in [0033]) between the camera and the container (see Figure 3 and [0017]).
Regarding claim 13, Christian teaches the apparatus of claim 8, comprising a source of light arranged for illuminating the portion of the container comprising said test medium that is imaged by the camera (see the abstract, which recites “a light source for illuminating the sample holder). 
Regarding claim 14, Christian teaches the apparatus of claim 8, wherein the recess is arranged for receiving a plurality of transparent containers (referred to as “calibrated receiving tubes of the sample holders” in [0033]) comprising each a test medium (which corresponds as “core samples” in [0033]), wherein the camera (i.e. the image sensor 20 in [0033]) (of which a camera lens 17 is a part) is arranged to image at least a portion of each of said plurality of containers received in said recess (see [0033]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chiapperi et al (European Publication EP 2 124 054) in view of Martinell (European Publication EP 0 791 394).
Regarding claim 1, Chiapperi et al teaches a method of testing a biological sample, the method comprising: 
providing a centrifuge sample holder having a camera (see Figure 6); 
arranging a transparent container (referred to as transparent microtube 68 in [0024]) comprising a test medium (referred to as a test material 72 in [0024]) in a recess of said centrifuge sample holder (which corresponds to an end 232, see Figure 5 and [0029], which recites “[e]ach of the ends 232, 236 of the rotatable arm member 228 are configured to support at least one test element 60”) such that the test container has a fixed relationship with (which is read as arranged in a connected relation with) the camera wherein the camera is arranged to image a portion of the container comprising said test medium (see [0031]); 
arranging said biological sample in a location of said container above and not in contact with said test medium in said container; and
imaging with the camera a mixing of said biological sample with said test medium while centrifuging the sample holder (see [0032]).
Chiapperi does not teach a method having a step of arranging a biological sample in a location of a container above and not in contact with a test medium in the container. 
In the analogous art of providing centrifugation methods and devices, Martinell (European Publication EP 0 791 394) teaches a method step of arranging said biological sample in a location of a container above and not in contact with a test medium in the  container (see [0014]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a dual chamber of Martinell and arranging a biological sample in a location of a container above and not in contact with a test medium in the  container into the method disclosed Chiapperi for the benefit of improving the accuracy of a test results obtained compared to state of the art at a previous time  therefrom  (see [0013] of Martinell, which recites “[t]he problem with these containers […] is that some of the components which are dispensed into the cup come into contact with the separating medium and its reagents before completing the first part of the reactions, for example if haemocytes and then antiserum are dispensed, the haemocytes can come into contact with the separating medium before the antiserum has been dispensed, so the test results may be inaccurate”, where haemocytes not coming into contact with the separating medium before the antiserum is dispensed would provide for accuracy in the result). 
Regarding claim 2, the combination of  Chiapperi and Martinell teaches the method of claim 1, further comprising imaging with the camera said arranging said biological sample in said location of said container above and not in contact with said test medium in said container (see 112(b) rejection supra)  (see [0001] of Chiapperi, which recites “an automated testing apparatus having at least one imager disposed in relative proximity to a centrifuge used for supporting at least one test sample. The at least one imager is configured to provide images of test samples in order to enable enhanced processing in advance of a fully completed centrifugation cycle”, see also [0035] of Chiapperi, which recites “a first image might be captured of the test element 60 either in the analysis station or otherwise, in order to provide a standard image prior to loading of patient sample or prior to loading into the centrifuge 222”). 
Regarding claim 3, the combination of Chiapperi and Martinell teaches the method of claim 1, further comprising imaging with the camera (which corresponds to an imager assembly 250, see  Chiapperi) said test medium (which corresponds to the inert material 72, see [0024] of Chiapperi)  in said container (which corresponds to transparent microtubes 68, see [0024] of Chiapperi and illustrated in  Figure 3) before said arranging said biological sample in said location of said container above and not in contact with said test medium in said container (see [0016]-[0017] of Chiapperi) (see also [0035] of Chiapperi, which recites “a first image might be captured of the test element 60 either in the analysis station or otherwise, in order to provide a standard image prior to loading of patient sample or prior to loading into the centrifuge 222”). 
Regarding claim 4, the combination of Chiapperi and Martinell teaches the method of claim 1, further comprising imaging with the camera the top surface of the test medium (which corresponds to the inert material 72 within the test element 60 of Figure 3, see [0017]) while centrifuging the sample holder (see [0016]-[0017]). 
Regarding claim 6, the combination of Chiapperi and Martinell teaches the method of claim 1, wherein the recess is arranged for receiving a plurality of transparent containers comprising each a test medium, wherein the camera is arranged to image at least a portion of each of said plurality of containers received in said recess (see Figure 5 and [0029], which recites “[e]ach of the ends 232, 236 of the rotatable arm member 228 are configured to support at least one test element 60”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chiapperi and Martinell as applied to claim 1 above, and further in view of Christian et al (WO 2016/160962).
Regarding claim 5, the combination of Chiapperi and Martinell teaches the method of claim 1.
The combination of Chiapperi and Martinell does not explicitly teach a method comprising providing a mirror between a camera and a container.
In the analogous art of providing methods for centrifuging a sample with a centrifuge and for imaging a sample with a camera, Christian teaches a method step of providing a mirror between a camera and a container. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method step of providing a mirror between a camera and a container as disclosed by Christian into the method disclosed by the combination of Chiapperi and Martinell for the benefit of reflecting light an angle such and the container, the camera and the light source may be disposed in a compact design and a mirror insert length may be applied to different test conditions (see [0019] of Christian, which recites “[t]he mirror holder may be adjustable to allow transverse and/or angular adjustment of the mirror location and orientation. Different lengths of mirror inserts may be utilized to correspond to different test conditions, for example, changing the position of the windows 31 on the sample holder when changing from a drainage test to an imbibition test”).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Christian in view of Chiapperi et al (European Publication EP 2 124 054)
Regarding claim 15, Christian teaches the apparatus of claim 14.
Christian teaches an apparatus having a plurality of transparent containers (i.e. calibrated receiving tubes of the sample holders)(see [0033]).
Christian does not explicitly teach the plurality of transparent containers being joined together in a row along an edge of a plastic card. 
In the analogous art of providing an imager for  evaluations during centrifugation cycles, Chiapperi teaches a plastic card (which corresponds to a test element 60, see Figure 3) including a plurality of transparent containers (which corresponds transparent microtubes 68, see Figure 3) joined together in a row along an edge of the plastic card (i.e. test element 60, see Figure 3)(see [0024], which recites “[t]his test element 60 is defined by a planar substrate 64 made from plastic or other suitable material that includes a top side 66 and an opposing bottom side 67”). Chiapperi teaches a test medium in the transparent containers (transparent microtubules 68) (see [0008], which recites “imager can capture a single image or multiple images of the at least one test element, such as a gel card or bead cassette, during the course of a centrifugation process such that a predicted value of a gradable agglutination reaction can be obtained”) (see Figure of Chiapperi, which shows 6 container in a plastic card including a test medium 72).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate plastic as the material of a card for holding transparent containers (i.e. planar substrate and test element 60) disclosed by Chiapperi into the card of apparatus disclosed by the Christian reference because the courts have ruled that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07) and [t]he simple substitution of one known element, the undisclosed material of the structure holding at least one transparent container of the combination of Christian, for another, e.g. the plastic card of Chiapperi, is likely to be obvious when predictable results are achieved. KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               




/CHRISTINE T MUI/         Primary Examiner, Art Unit 1797